Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129022 & (16)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DONALD EDGAR JOHNSON,                                                                               Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 129022
                                                                   COA: 261611
                                                                   Muskegon CC: 04-043589-CZ
  CARL ALFRED JOHNSON, SR.,

           Defendant-Appellee. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the May 20, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for
  evidentiary hearing is also considered, and it is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
         s1121                                                                Clerk